 Case 2:19-cv-00447 Document 117 Filed 03/25/21 Page 1 of 1 PageID #: 2186


                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


JASON WEBB,

           Plaintiff,

v.                                     Civil Action No. 2:19-cv-00447

STEVEN L. PAINE, State
Superintendent of Schools, in
his individual capacity and
official capacity; and JAN
BARTH, Assistant State
Superintendent of Schools, in
her individual capacity and
official capacity,

           Defendants.


                                  ORDER


           For reasons appearing to the court, the remaining

deadlines in the case shall be continued and proceed as follows:


Deadline                                            Date
Proposed jury charge                                04/12/2021
Trial                                               04/20/2021 9:30 AM



           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: March 25, 2021
